Citation Nr: 1543422	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to service connection for bilateral hearing loss and loss of teeth are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2005 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran did not perfect an appeal of the July 2005 rating decision.

2. Evidence received since the July 2005 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The July 2005 rating decision which denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2014).

2. The evidence received subsequent to the July 2005 rating decision, with respect to bilateral hearing loss, is new and material, and the previously denied claim for service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied entitlement to service connection for bilateral hearing loss in a July 2005 rating decision.  The Veteran was informed of this decision and his appellate rights in a letter dated July 7, 2005.  The Veteran perfected no appeal of the RO's July 2005 rating decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The RO denied the Veteran's claim of service connection for bilateral hearing loss because there was no evidence that the Veteran experienced acoustic trauma in service.

At the time of the July 2005 rating decision, service treatment records and various VA treatment records were of record.

The Board finds that new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss. The Board's focus is directed towards the Veteran's July 2006 claim to reopen.  There, he stated that he worked around heavy construction equipment, noisy generators and also fired weapons. 

The RO, in part, denied service connection because there was no evidence that the Veteran experienced acoustic trauma in service.  The July 2006 statement, which was generated subsequent to the July 2005 rating decision, indicates in-service acoustic trauma.  This new evidence is material as it suggests in-service acoustic trauma.  As such, the matter is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for bilateral hearing loss is reopened.  To this extent only, the claim is granted.


REMAND

Regarding bilateral hearing loss, the Veteran was afforded a VA examination in January 2009.  There, the examiner concluded that it was less likely than not that hearing loss was related to service because, according to the examiner, the Veteran's hearing was within normal limits upon his separation medical examination in both ears.

This opinion is inadequate.  That hearing was purportedly normal at separation, alone, is not a sufficient basis upon which to conclude that hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

A VA medical opinion was rendered in August 2014.  There, the examiner did not have access to the Veteran's claims filed.  However, she concluded that since the January 2009 VA examiner explained that the Veteran's hearing was normal at separation, it was less likely than not that bilateral hearing loss was related to service.  As discussed above, that is an insufficient basis upon which to solely conclude that hearing loss is not related to service.  See id.

Another VA medical opinion was rendered in August 2014.  The examiner concluded that it was less likely than not that bilateral hearing loss was related to service.  As rationale, the examiner cited to several treatises.  She explained that if hearing is normal at separation, there is no evidence of hearing damage due to noise exposure, even if there is a significant threshold shift in hearing from entrance to exit audiometric testing.

As discussed above, normal hearing at separation alone is not a sufficient basis which to conclude that hearing loss is not related to service.  See Hensley, 5 Vet. App. 155.  Further, the examiner's characterization of the Veteran's hearing as normal at separation as normal is faulty.  In this respect, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id at 157.  Separation audiometric testing shows left ear hearing at 25 decibels at 2000 Hertz and right ear hearing at 25 Hertz at 4000 Hertz.  See January 1972 Report of Medical Examination.  Thus, the examiner's characterization of the Veteran's hearing as normal at separation is not in accord with the Court's ruling in Hensley.

For the above reasons, a new VA medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  

Regarding the claim for service connection for loss of teeth, remand is also required.

Compensation for loss of teeth is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

In this instance, the Veteran has made clear that he is seeking service connection for teeth loss for outpatient treatment purposes.  See July 2006 Statement of Veteran ("I am seeking dental care . . .").  Nonetheless, the RO has only adjudicated the Veteran's claim on the basis that he is seeking compensation for his purported loss of teeth.  See January 2006 Rating Decision ("You are encouraged to apply for dental treatment at any VA medical facility to request a determination as to his eligibility"); August 2007 Rating Decision (no new and material evidence submitted); March 2009 Statement of the Case (no new and material evidence submitted); September 2014 Statement of the Case (no new and material evidence submitted).

Effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381.  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment, including that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161  and requests VBA make a determination, as to certain listed questions, including whether the veteran has a compensable or noncompensable service-connected dental condition or disability, whether the dental condition or disability is a result of combat wounds, and whether the dental condition or disability is a result of service trauma.  See Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).

The adjudication of the dental treatment issue, however, appears to have been done without consideration of the VBA and VHA policy.  See M21-1R, Part III, Subpart v., Chapter 7, Section C, and M21-1R, Part IX, Subpart ii, Chapter 2, Section 2, pertaining to the processing and rating of dental claims; see also VBA Fast Letter 10-42 (Guidance on Rating Dental Conditions), dated in October 2010.

In effect, the RO is not to adjudicate a claim for service connection for a dental condition for treatment purposes in the first instance in most cases.  Such a claim, instead, is to be referred to a VHA facility for that administration to make a determination of eligibility in the first instance.  The VHA facility is also responsible for notifying the Veteran of any decision.  There is a specific process to be followed should the VHA facility require assistance from VBA in providing additional information in order to make a decision.  In any event, the initial determination is to be made by the VHA facility. In light of this, the Veteran's claim for treatment should be initially referred to the VHA.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's dental claim for outpatient treatment purposes to a VHA facility for that administration to make a determination of eligibility in the first instance.

2. Return the claims file to the author of the August 2014 medical opinion (or another qualified examiner, if unavailable) to provide an addendum opinion.  The claims file must be made available to the examiner for review in conjunction with the examination. 

The examiner should address whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss is related to the Veteran's period of active service.  

In providing a rationale, the examiner must not solely rely on the fact that the Veteran's service treatment records did not show bilateral hearing loss at the time of separation.  

Only if deemed necessary, the Veteran should be scheduled for another appropriate examination. 

A comprehensive rationale must be provided for the opinions rendered. 

If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


